DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of June 22, 2022. 
Claims 7 and 9-11 have been canceled.
Claims 1-6, 8, and 12-17 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the drawings/Specification/claims have been fully considered and are persuasive.  Therefore, the objections to the drawings/Specification/claims have been withdrawn. 
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §112(b) have been fully considered and are persuasive.  Therefore, the rejection of claims under 35 USC §112(b) as presented in the Office Action of March 22, 2022 has been withdrawn. However, new rejections under 35 USC §112(b) are presented below based on the amendments to the claims presented in the Amendment of 22 June 2022.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC § 101 have been fully considered and are persuasive.  Therefore, the rejection of claims under 35 USC § 101 has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, the recitation “The method according to claim 12, wherein the method further comprises: receiving data that comprises ID information and that is sent by the controlled end, and forwarding the data comprising the ID information to the controlling end; and receiving ID response information sent by the controlling end according to the data comprising the ID information, and forwarding the ID response information to the controlled end” at lines 1-5 is unclear. Are these further limitations happening after the newly added limitations? It is unclear to the Examiner if this is meant to happen after the steps of claim 12 or when these limitations happen, as these limitations appear to already be encompassed in the limitations presented in claim 12.
Further, the limitation “ID information” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “ID information” recited in claim 12 or different.
Furthermore, the limitation “ID response information” at line 4 is unclear. Specifically, it is unclear to the Examiner if this is the same “ID response information” recited in claim 12 or different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., US 2016/0328890 A1, hereinafter referred to as Keane, in view of ZHANG et al., CN 206363155 U, hereinafter referred to as ZHANG, and further in view of LEE et al., KR 101580568 B1, hereinafter referred to as LEE, respectively.
As to claim 1, Keane teaches a remote automobile diagnostic method applied to a controlled end, comprising:
establishing a communication connection to a to-be-diagnosed device (see at least FIG2 and paragraph 36 regarding process 200 begins when a mechanic or other automotive service technician connects a diagnostic tool to the ECU in a vehicle (block 204). As described above, the diagnostic tools 116A-116C and 120A-120C are configured to interface with a CAN bus or other in-vehicle data networking interface to retrieve diagnostic data from the ECU, Keane);
generating identifiable data according to information about the to-be-diagnosed device (see at least paragraphs 36-37, Keane); and
receiving action data sent by the controlling end according to the JSON protocol data, and executing a diagnosis action corresponding to the action data on the user interface to complete diagnosis of the to-be-diagnosed device (see at least FIG. 5 and paragraphs 20, 54-57, Keane).
Keane does not explicitly teach sending a connection request to establish a remote connection to a controlling end.
However, ZHANG teaches sending a connection request to establish a remote connection to a controlling end (see at least FIG. 2 and paragraphs 43-44).
Keane teaches examples of protocols that are suitable for the implementation of the public API between the diagnostic analysis system 104, diagnostic tools, and listeners include the XML-RPC, JSON-RPC, and SOAP protocols, which are examples of web-service protocols, and other middleware protocols including, but not limited to, traditional RPC, Java RMI, CORBA, and the like (see at least paragraph 20). The diagnostic tools include user input and output devices including, for example, buttons, keyboards, switches, and touchscreens (see at least paragraph 24). The ECUs in many vehicles include a memory that stores the VIN for the vehicle, and the diagnostic tool retrieves the VIN using the OBD-II mode 9 protocol or another suitable diagnostic protocol (see at least paragraph 36). The mechanic 160 enters a request using the diagnostic tool 116C for diagnosis and service recommendations based on the DTCs and other diagnostic data that have been received from the ECU (block 512). The diagnostic query includes both the diagnostic data and the VIN for the vehicle. The diagnostic tool 116C generates the diagnostic query with the diagnostic data and VIN in an automated manner (see at least paragraph 56), however, Keane does not explicitly teach generating a user interface of the controlled end and JavaScript object notation (JSON) protocol data according to the identifiable data, and sending the JSON protocol data to the controlling end, so that the controlling end generates a synchronization interface associated with the user interface.
However, such matter is taught by ZHANG (see at least paragraphs 29-30 regarding the control module is connected with the second display module, and is used for receiving remote diagnosis application, also called the main controller. The control module will generate interface synchronization information and/or interface execution information for the operation on the second display module, send it to the server, and forward it to the controlled module through the server. See also at least paragraphs 45-47).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of ZHANG which teaches sending a connection request to establish a remote connection to a controlling end and generating a user interface of the controlled end and JavaScript object notation (JSON) protocol data according to the identifiable data, and sending the JSON protocol data to the controlling end, so that the controlling end generates a synchronization interface associated with the user interface with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of sending a connection request to establish a remote connection to a controlling end and generating a user interface of the controlled end and JavaScript object notation (JSON) protocol data according to the identifiable data, and sending the JSON protocol data to the controlling end, so that the controlling end generates a synchronization interface associated with the user interface and would have predictably applied it to improve the system of Keane.
Keane, as modified by ZHANG, does not explicitly teach presetting a control strategy for the controlling end, the control strategy comprising: sending data comprising ID information to the controlling end, and if ID response information sent by the controlling end is received, sending a next piece of data comprising the ID information to the controlling end, the ID information being randomly generated.
However, such matter is taught by LEE (see at least paragraphs 23-25 regarding the checking of the information of the diagnostic communication controller may include: transmitting a random number to the external device and receiving a key encryption encrypted using the random number from the external device; and decrypting the received key encryption and performing security authentication to determine whether access is authenticated. See also at least paragraphs 55-63).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LEE which teaches presetting a control strategy for the controlling end, the control strategy comprising: sending data comprising ID information to the controlling end, and if ID response information sent by the controlling end is received, sending a next piece of data comprising the ID information to the controlling end, the ID information being randomly generated with the system of Keane, as modified by ZHANG, as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of presetting a control strategy for the controlling end, the control strategy comprising: sending data comprising ID information to the controlling end, and if ID response information sent by the controlling end is received, sending a next piece of data comprising the ID information to the controlling end, the ID information being randomly generated and would have predictably applied it to improve the system of Keane as modified by ZHANG.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Keane does not explicitly teach sending a remote diagnosis request to the controlling end; receiving remote diagnosis response data sent by the controlling end according to the remote diagnosis request; and establishing the remote connection to the controlling end according to the remote diagnosis response data.
However, such matter is taught by ZHANG (see at least FIG. 2 and paragraphs 43-44 regarding after the server receives the remote diagnosis application, it obtains the content of the request, obtains the detailed information of both users from the server-side background database, and forwards the remote diagnosis application To the master that completely matches the client number and user name in the request content, after the master confirms to accept the remote diagnosis, the server establishes a connection channel for the user IDs of both ends).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of ZHANG which teaches sending a remote diagnosis request to the controlling end; receiving remote diagnosis response data sent by the controlling end according to the remote diagnosis request; and establishing the remote connection to the controlling end according to the remote diagnosis response data with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of sending a remote diagnosis request to the controlling end; receiving remote diagnosis response data sent by the controlling end according to the remote diagnosis request; and establishing the remote connection to the controlling end according to the remote diagnosis response data and would have predictably applied it to improve the system of Keane.
As to claim 3, Keane does not explicitly teach wherein the diagnosis action comprises a selection action of a diagnosis parameter and an execution action of a diagnosis event; when the diagnosis action is the selection action of the diagnosis parameter, a corresponding diagnosis parameter or option is selected on the user interface; and when the diagnosis action is the execution action of the diagnosis event, a diagnosis instruction corresponding to the execution action of the diagnosis event is sent to the to-be-diagnosed device.
However, such matter is taught by ZHANG (see at least paragraph 45 regarding the main controller clicks on a diagnosis menu and displays the menu interface of the next level of the diagnosis menu, and the main controller client selects the diagnosis menu library from the library file in the second diagnosis resource module according to the clicked menu item. Take out the ID of the menu item, and then send a notification to the server that the menu item is clicked, and the ID of the clicked menu item, requesting the accused party to execute the function of clicking the menu item, and synchronize the interface, the server forwards this notification to the accused party, the accused party finds the menu item to which the ID belongs according to the diagnosis menu library in the library file in the first diagnosis resource module, and directly displays the menu interface of the next level of the diagnosis menu).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of ZHANG which teaches wherein the diagnosis action comprises a selection action of a diagnosis parameter and an execution action of a diagnosis event; when the diagnosis action is the selection action of the diagnosis parameter, a corresponding diagnosis parameter or option is selected on the user interface; and when the diagnosis action is the execution action of the diagnosis event, a diagnosis instruction corresponding to the execution action of the diagnosis event is sent to the to-be-diagnosed device with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of having wherein the diagnosis action comprises a selection action of a diagnosis parameter and an execution action of a diagnosis event; when the diagnosis action is the selection action of the diagnosis parameter, a corresponding diagnosis parameter or option is selected on the user interface; and when the diagnosis action is the execution action of the diagnosis event, a diagnosis instruction corresponding to the execution action of the diagnosis event is sent to the to-be-diagnosed device and would have predictably applied it to improve the system of Keane.
As to claim 4, Keane teaches receiving diagnosis result information returned by the to-be-diagnosed device according to the diagnosis instruction; and displaying the diagnosis result information on the user interface (see at least paragraphs 57-59 regarding the diagnostic analysis system 104 receives the diagnostic query from the diagnostic tool 116C and generates query results from the diagnostic information in the diagnostic history database 108 (block 516). The mechanic reviews the results from the search and determines if one of the service records describes a solution to the vehicle repair issue. In the system 100, the diagnostic tool 116C implements a web browser or other software that enables the mechanic 160 to review the service records. In another embodiment, the mechanic 160 uses the mobile device 168 or another computing device, such as a PC, to review the results, Keane).
As to claim 5, Keane teaches wherein the information about the to-be-diagnosed device comprises diagnosis request data; and the generating identifiable data according to the information about the to-be-diagnosed device comprises: sending a fault code reading instruction to the to-be-diagnosed device according to the diagnosis request data, reading and translating a fault code, and generating the identifiable data (see at least paragraph 25 regarding the diagnostic tools are connected to the ECUs in vehicles to retrieve vehicle information, trouble codes, sensor data from in-vehicle sensors, and to test the operation of one or more systems in the vehicle by generating commands for the ECU. See also at least paragraph 37 regarding the diagnostic tool records error codes, such as the diagnostic trouble codes, operating condition information, and other diagnostic data from the ECU in the vehicle (block 212). During a maintenance process, the retrieval of error codes typically occurs during initial diagnosis of the maintenance issue or after a repair to verify if the repair has been effective. During the course of maintenance, the diagnostic tool optionally performs tests or sends commands to the ECU, and the diagnostic tool stores a record of the diagnostic tests, commands for the vehicle ECU, and a record of service procedures and components that are replaced in the vehicle as part of the service procedures in the memory (block 216), Keane).
As to claim 8, Keane teaches a remote automobile diagnostic method applied to a controlling end, comprising: 
parsing the JSON protocol data (see at least paragraph 20 regarding examples of protocols that are suitable for the implementation of the public API between the diagnostic analysis system 104, diagnostic tools, and listeners include the XML-RPC, JSON-RPC, and SOAP protocols, which are examples of web-service protocols, and other middleware protocols including, but not limited to, traditional RPC, Java RMI, CORBA, and the like. See also at least paragraph 36 regarding the diagnostic tool extracts vehicle-specific information (block 208) to identify the vehicle automatically. For example, the ECUs in many vehicles include a memory that stores the VIN for the vehicle, and the diagnostic tool retrieves the VIN using the OBD-II mode 9 protocol or another suitable diagnostic protocol. See also at least paragraph 55 regarding the diagnostic tool 116C receives the VIN or other vehicle identification data from the ECU 166 in addition to receiving using, for example, the OBD-II mode 9 protocol. In another embodiment, the mechanic 160 enters the VIN or other identification information for the vehicle manually or through a barcode scanner to provide the VIN to the diagnostic tool 116C, Keane), and
receiving an interface operation instruction, generating action data according to the interface operation instruction by a user, and sending the action data to the controlled end (see at least FIG. 5 and paragraphs 54-57, Keane).
Keane does not explicitly teach establishing a remote connection to a controlled end in response to a connection request; or generating a synchronization interface associated with a user interface of the controlled end.
However, ZHANG teaches establishing a remote connection to a controlled end in response to a connection request (see at least FIG. 2 and paragraphs 43-44); and generating a synchronization interface associated with a user interface of the controlled end (see at least paragraphs 29-30 regarding the control module is connected with the second display module, and is used for receiving remote diagnosis application, also called the main controller. The control module will generate interface synchronization information and/or interface execution information for the operation on the second display module, send it to the server, and forward it to the controlled module through the server. See also at least paragraphs 45-47).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of ZHANG which teaches establishing a remote connection to a controlled end in response to a connection request and generating a synchronization interface associated with a user interface of the controlled end with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of establishing a remote connection to a controlled end in response to a connection request and generating a synchronization interface associated with a user interface of the controlled end and would have predictably applied it to improve the system of Keane.
Keane, as modified by ZHANG, teaches examples of protocols that are suitable for the implementation of the public API between the diagnostic analysis system 104, diagnostic tools, and listeners include the XML-RPC, JSON-RPC, and SOAP protocols, which are examples of web-service protocols, and other middleware protocols including, but not limited to, traditional RPC, Java RMI, CORBA, and the like (see at least paragraph 20, Keane). The diagnostic tools include user input and output devices including, for example, buttons, keyboards, switches, and touchscreens (see at least paragraph 24, Keane). The ECUs in many vehicles include a memory that stores the VIN for the vehicle, and the diagnostic tool retrieves the VIN using the OBD-II mode 9 protocol or another suitable diagnostic protocol (see at least paragraph 36, Keane). The mechanic 160 enters a request using the diagnostic tool 116C for diagnosis and service recommendations based on the DTCs and other diagnostic data that have been received from the ECU (block 512). The diagnostic query includes both the diagnostic data and the VIN for the vehicle. The diagnostic tool 116C generates the diagnostic query with the diagnostic data and VIN in an automated manner (see at least paragraph 56, Keane), however, Keane, as modified by ZHANG, does not explicitly teach receiving JSON protocol data sent by the controlled end, the JSON protocol data comprising ID information, the ID information being randomly generated; or sending ID response information to the controlled end when the ID information is received.
However, LEE teaches receiving JSON protocol data sent by the controlled end, the JSON protocol data comprising ID information, the ID information being randomly generated (see at least paragraphs 23-25 regarding the checking of the information of the diagnostic communication controller may include: transmitting a random number to the external device and receiving a key encryption encrypted using the random number from the external device; and decrypting the received key encryption and performing security authentication to determine whether access is authenticated. See also at least paragraphs 55-63); or sending ID response information to the controlled end when the ID information is received (see at least paragraphs 55-63).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LEE which teaches receiving JSON protocol data sent by the controlled end, the JSON protocol data comprising ID information, the ID information being randomly generated and sending ID response information to the controlled end when the ID information is received with the system of Keane, as modified by ZHANG, as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of receiving JSON protocol data sent by the controlled end, the JSON protocol data comprising ID information, the ID information being randomly generated and sending ID response information to the controlled end when the ID information is received and would have predictably applied it to improve the system of Keane as modified by ZHANG.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 12, Keane teaches a remote automobile diagnostic method, comprising: receiving a connection request sent by the controlled end, and forwarding the connection request to the controlling end; receiving a response connection request sent by the controlling end according to the connection request, and forwarding the response connection request to the controlled end; and receiving action data sent by the controlling end, and forwarding the action data to the controlled end (see at least Abstract regarding transmitting with the diagnostic tool the diagnostic data and the component identifier to a server, and transmitting with the server the component identifier to a listener computing device. See also at least paragraph 19 regarding servers, Keane).
Keane does not explicitly teach respectively establishing connections to a controlled end and a controlling end; or generating a synchronization interface associated with a user interface of the controlled end.
However, ZHANG teaches respectively establishing connections to a controlled end and a controlling end (see at least FIG. 2 and paragraphs 43-44); and generating a synchronization interface associated with a user interface of the controlled end (see at least paragraphs 29-30 regarding the control module is connected with the second display module, and is used for receiving remote diagnosis application, also called the main controller. The control module will generate interface synchronization information and/or interface execution information for the operation on the second display module, send it to the server, and forward it to the controlled module through the server. See also at least paragraphs 45-47).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of ZHANG which teaches respectively establishing connections to a controlled end and a controlling end and generating a synchronization interface associated with a user interface of the controlled end with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of respectively establishing connections to a controlled end and a controlling end and generating a synchronization interface associated with a user interface of the controlled end and would have predictably applied it to improve the system of Keane.
Keane, as modified by ZHANG, teaches transmitting with the diagnostic tool the diagnostic data and the component identifier to a server, and transmitting with the server the component identifier to a listener computing device (see at least Abstract). Examples of protocols that are suitable for the implementation of the public API between the diagnostic analysis system 104, diagnostic tools, and listeners include the XML-RPC, JSON-RPC, and SOAP protocols, which are examples of web-service protocols, and other middleware protocols including, but not limited to, traditional RPC, Java RMI, CORBA, and the like (see at least paragraphs 19-20, Keane). The diagnostic tools include user input and output devices including, for example, buttons, keyboards, switches, and touchscreens (see at least paragraph 24, Keane). The ECUs in many vehicles include a memory that stores the VIN for the vehicle, and the diagnostic tool retrieves the VIN using the OBD-II mode 9 protocol or another suitable diagnostic protocol (see at least paragraph 36, Keane). The mechanic 160 enters a request using the diagnostic tool 116C for diagnosis and service recommendations based on the DTCs and other diagnostic data that have been received from the ECU (block 512). The diagnostic query includes both the diagnostic data and the VIN for the vehicle. The diagnostic tool 116C generates the diagnostic query with the diagnostic data and VIN in an automated manner (see at least paragraphs 55-57, Keane), however, Keane, as modified by ZHANG, does not explicitly teach receiving JSON protocol data sent by the controlled end, and forwarding the JSON protocol data to the controlling end, the JSON protocol data comprising ID information, the ID information being randomly generated, so that the controlling end parses the JSON protocol data; or receiving ID response information sent by the controlling end, and forwarding the ID response information to the controlled end, the ID response information being sent when the ID information is received.
However, LEE teaches receiving JSON protocol data sent by the controlled end, and forwarding the JSON protocol data to the controlling end, the JSON protocol data comprising ID information, the ID information being randomly generated, so that the controlling end parses the JSON protocol data (see at least paragraphs 23-25 regarding the checking of the information of the diagnostic communication controller may include: transmitting a random number to the external device and receiving a key encryption encrypted using the random number from the external device; and decrypting the received key encryption and performing security authentication to determine whether access is authenticated. See also at least paragraphs 55-63); and receiving ID response information sent by the controlling end, and forwarding the ID response information to the controlled end, the ID response information being sent when the ID information is received (see at least paragraphs 55-63).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LEE which teaches receiving JSON protocol data sent by the controlled end, and forwarding the JSON protocol data to the controlling end, the JSON protocol data comprising ID information, the ID information being randomly generated, so that the controlling end parses the JSON protocol data and receiving ID response information sent by the controlling end, and forwarding the ID response information to the controlled end, the ID response information being sent when the ID information is received with the system of Keane, as modified by ZHANG, as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of receiving JSON protocol data sent by the controlled end, and forwarding the JSON protocol data to the controlling end, the JSON protocol data comprising ID information, the ID information being randomly generated, so that the controlling end parses the JSON protocol data and receiving ID response information sent by the controlling end, and forwarding the ID response information to the controlled end, the ID response information being sent when the ID information is received and would have predictably applied it to improve the system of Keane as modified by ZHANG.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 13, Keane teaches receiving heartbeat data sent by the controlling end, and forwarding the heartbeat data to the controlled end; and receiving heartbeat response data sent by the controlled end according to the heartbeat data, and forwarding the heartbeat response data to the controlling end (see at least Abstract regarding transmitting with the diagnostic tool the diagnostic data and the component identifier to a server, and transmitting with the server the component identifier to a listener computing device. See also at least paragraph 19 regarding servers, Keane).
As to claim 14, Keane teaches receiving data that comprises ID information and that is sent by the controlled end, and forwarding the data comprising the ID information to the controlling end; and receiving ID response information sent by the controlling end according to the data comprising the ID information, and forwarding the ID response information to the controlled end (see at least Abstract regarding transmitting with the diagnostic tool the diagnostic data and the component identifier to a server, and transmitting with the server the component identifier to a listener computing device. See also at least paragraph 19 regarding servers, Keane).
As to claim 15, Keane teaches a mobile terminal comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction that may be executed by the at least one processor, the instruction causing the at least one processor to perform the method according to claim 1 when executed by the at least one processor (see at least paragraphs 19-20, Keane).
As to claim 16, Keane teaches an electronic device comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction that may be executed by the at least one processor, the instruction causing the at least one processor to perform the method according to claim 8 when executed by the at least one processor (see at least paragraphs 19-20, Keane).
As to claim 17, Keane teaches a server comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction that may be executed by the at least one processor, the instruction causing the at least one processor to perform the method according to claim 12 when executed by the at least one processor (see at least paragraphs 19-20, Keane).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., US 2016/0328890 A1, hereinafter referred to as Keane, in view of ZHANG et al., CN 206363155 U, hereinafter referred to as ZHANG and in view of LEE et al., KR 101580568 B1, hereinafter referred to as LEE, and further in view of CHEN et al., CN 105119947 A, hereinafter referred to as CHEN, respectively.
As to claim 6, Keane, as modified by ZHANG and LEE, does not explicitly teach receiving heartbeat data sent by the controlling end; or sending heartbeat response data to the controlling end according to the heartbeat data.
However, such matter is taught by CHEN (see at least paragraph 14 regarding the remote control server signs the controlled end and detects whether the control end is online: if it is online, it pushes the start and running status of the controlled end to the control end and the controlled end logs in successfully; if it is not online, it does not push the controlled end to the control end. The startup and running status of the control terminal and the login of the controlled terminal are successful. See also at least paragraph 17 regarding receive the running status and running content of the controlled terminal, and detect whether the control terminal is online).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHEN which teaches receiving heartbeat data sent by the controlling end and sending heartbeat response data to the controlling end according to the heartbeat data with the system of Keane, as modified by ZHANG and LEE, as both systems are directed to a system and method for providing a real-time inquiry and real-time control, and one of ordinary skill in the art would have recognized the established utility of receiving heartbeat data sent by the controlling end and sending heartbeat response data to the controlling end according to the heartbeat data and would have predictably applied it to improve the system of Keane as modified by ZHANG and LEE.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666